Exhibit 99.1 China Executive Education Corp. Training China’s Next Generation of Business Leaders OTC BB:CECX Safe Harbor Statement This presentation is not an offering document and is distributed strictly to accredited and approved investor parties and is not to be distributed to any other party without the express consent of the Company. This presentation includes or incorporates by reference statements that constitute forward-looking statements within the meaning of the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.
